DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-25, 33, 34, 37-39, 44-46, 49, 50, 52, 53, 57-168 have been canceled. 
Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are pending and under consideration. 
Claim objections 
Claiming iPS cells together with a population of iPS cell together in claim 1 makes it confusing. A single iPS cell may be in a population of iPS cells or anywhere else; therefore, simply claiming an iPS cell encompasses a plurality of iPS cells. 
The iPS cells in claim 1 should be isolated, e.g. ---An isolated induced…---. 
The “increased levels” in claim 1 should be in comparison to something, e.g. ---as compared to the postpartum cells----. 
The “increased levels of one or more factors selected from Group I: an Oct family member…” in claim 1 can be written more clearly as ---increased expression of an Oct family member, a Sox family member, a Klf family member, a Myc family member, Nanog, Lin28, or a combination thereof---. Use of “Group I” is unnecessary. 
Claim 1 can be written more concisely as ---An induced pluripotent stem (iPS) cell that expresses an Oct family member protein, a Sox family member protein, a Klf family member protein, a Myc family member protein, Nanog, Lin28, or a combination thereof---. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Park (Nature, 2008, Vol. 45, pg 141-146).
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Park isolated fetal, neonatal, or adult human fibroblasts and reprogrammed them into iPS cells using nucleic acids encoding Oct4, Sox2, Klf4, and cMyc to obtain the iPS cells which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member” as required in claim 1 (pg 142, col. 2, “Reprogramming of fetal, neonatal and adult fibroblasts”). The iPS cells expressed OCT4 and Nanog (pg 143, col. 1) which is also equivalent to “increased levels of [ ] an Oct family member [and] Nanog” as encompassed by claim 1.  
In this case, the phrase “obtained from postpartum fetal tissue” does not bear patentable weight because it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. In a second interpretation, the neonatal fibroblasts of Park are postpartum tissue/cells as required in claim 1 because they are obtained immediately after birth. The term “postpartum” simply refers to the time period following childbirth, and anything “neonatal” relates to newborns and is equivalent to the postpartum period. Therefore, the iPS cells obtained from human neonatal fibroblasts described by Park are iPS cells obtained from human postpartum tissue or cells in claim 1. In a third interpretation, Park isolated lung fibroblasts from a 14 week old fetus (Methods, col. 1, middle of “cell culture”). The fetal lung fibroblasts of Park are equivalent to postpartum cells as required in claim 1 because they have the same structure and function as postpartum lung fibroblasts. 
The limitation of iPS cells derived from umbilical cord, cord blood, Wharton’s jelly in claim 26 does not bear patentable weight because it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The limitation of iPS cells derived from placental blood in claim 27 has been included because it does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The limitation of iPS cells derived from placental perfusate in claim 28 has been included because it does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The limitations of iPS cells derived from amniotic membrane or fluid, chorion, or decidua in claims 29-32 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from the fetal, neonatal, or adult fibroblasts described by Park.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the fetal and neonatal fibroblasts described by Park are “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34+” in claim 40 has been included because it does not distinguish the structure/function of the iPS cell claimed from iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from fetal, neonatal, or adult fibroblasts described by Park. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Haase (Cell Stem Cell, 2009, Vol. 5, pg 434-441) as supported by Herrick (Embryology, Placenta. [Updated 2022 May 8]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2022 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK551634/). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Haase isolated cells from human umbilical cord blood and reprogrammed them into iPS cells using nucleic acids encoding Oct4, Sox2, Nanog, and Lin28 to obtain the iPS cells which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, [ ] Nanog, [and] Lin28” as required in claim 1 (title; pg 435, col. 1, “Isolation of Cord-Blood-Derived Endothelial Cells and Induction of Pluripotent Stem Cells”). The iPS cells expressed OCT4, Sox2, Nanog, Lin28 (pg 435, col. 2, last full para) which is also equivalent to “increased levels of [ ] an Oct family member, a Sox family member, [ ] Nanog, [and] Lin28” as encompassed by claim 1.  
Haase isolated the postpartum cells from umbilical cord as required in claim 26. 
Claim 27 has been included because the umbilical cord is part of the placenta as described by Herrick (1st sentence of “Development”); therefore, the placenta blood in claim 27 includes umbilical cord blood described by Haase. 
The cord blood flows through the umbilical cord, and the umbilical cord is part of the placenta (see above); therefore, the placenta perfusate in claim 28 encompasses umbilical cord blood described by Haase. 
The limitations of iPS cells derived from amniotic membrane or fluid, chorion, or decidua in claims 29-32 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from umbilical cord blood described by HaasePark. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from umbilical cord blood described by Haase.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the umbilical cord blood described by Haase are “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34+” in claim 40 has been included because Haase taught the cells expressed CD34 (pg (pg 435, col. 1, end of 2nd paragraph). 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from umbilical cord blood described by Haase. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Miere (“Sendai Virus-based reprogramming of mesenchymal stromal/stem cells from umbilical cord Wharton’s jelly into induced pluripotent stem cells”, Methods in molecular biology, 2016, Vol. 1357, pg 33-44) as supported by Herrick (Embryology, Placenta. [Updated 2022 May 8]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2022 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK551634/). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Miere isolated mesenchymal stem cells from the Wharton’s jelly (WJ-MSCs; pg 34, last para) of a human umbilical cord and reprogrammed them into iPS cells using the CytoTune-iPS Sendai reprogramming kit comprising nucleic acids encoding Oct4, Sox2, Klf4, and cMyc to obtain the iPS cells which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member” as required in claim 1 (pg 36, item 7). The iPS cells express OCT4, Sox2, Klf4, and cMyc which is also equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member” as encompassed by claim 1.  
Miere isolated MSCs from Wharton’s jelly (pg 34, last para) and taught using the CytoTune kit on human CD34+ cord blood cells (pg 34, 2nd full para) as encompassed by claim 26. 
Claim 27 has been included because the umbilical cord and cord blood are part of the placenta as described by Herrick (1st sentence of “Development”); therefore, the placenta blood in claim 27 includes the Wharton’s jelly and cord blood described by Miere. 
The cord blood flows through the umbilical cord, and the umbilical cord is part of the placenta (see above); therefore, the placenta perfusate in claim 28 encompasses the cord blood described by Miere. 
The limitations of iPS cells derived from amniotic membrane or fluid, chorion, or decidua in claims 29-32 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from Wharton’s jelly and cord blood described by Miere Park. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from Wharton’s jelly and cord blood described by Miere.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the Wharton’s jelly and cord blood described by Miere are “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34+” in claim 40 has been included because Miere taught using the CytoTune kit on CD34+ human cord blood cells (pg 34, 2nd para). 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from the Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from Wharton’s jelly and cord blood described by Miere. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Ge (Stem Cells and Dev., 2012, Vol. 21, No. 15, pg 2798-2808). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Ge isolated cells from the amniotic membrane of a human placenta and reprogrammed them into iPS cells using nucleic acids encoding Oct4, Sox2, Klf4, cMyc which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member” as required in claim 1 (pg 2799, “hAMSC isolation from the human placenta”; OSKM). The iPS cells expressed Oct4, Sox2, cMyc, Klf4, and Nanog (pg 2803, Fig. 3B) which is also equivalent to the expression pattern in claim 1.  
The limitations of iPS cells derived from umbilical cord, placenta blood or perfusate in claims 26-28 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic membrane described by GePark. 
Ge taught isolating the cells from the amniotic membrane as required in claim 29. 
The limitations of iPS cells derived from amniotic fluid, chorion, or decidua in claims 30-32 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic membrane described by GePark. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic membrane described by Ge.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the amniotic membrane described by Ge is “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34+” in claim 40 has been included because it does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from iPS cells obtained from amniotic membrane described by GePark. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from amniotic membrane described by Ge and because Ge taught selecting against cells that express CD34 (pg 2803, col. 2). 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic membrane described by Ge. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because Ge taught excluding cells that expressed CD34. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Liu (Stem Cells and Dev., 2012, Vol. 21, No. 12, pg 2322-2332) as supported by Tsai (Human Reprod., 2004, Vol. 19, No. 6, pg 1450-1456). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Liu isolated cells from amniotic fluid of a human placenta and reprogrammed them into iPS cells using a nucleic acids encoding Oct4 which is equivalent to “increased levels of [ ] an Oct family member” as required in claim 1 (pg 2323, “Isolation of CD34+ cells from human amniotic fluids” and “Preparation of human amnion epithelial cells). The iPS cells expressed Oct4, Sox2, and Nanog (pg 2325, col. 2, 1st full para) which is also equivalent to the expression pattern in claim 1.  
The limitations of iPS cells derived from umbilical cord, placenta blood or perfusate, or amniotic membrane in claims 26-29 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic membrane described by LiuPark. 
Liu derived iPS cells from amniotic fluid as required in claim 30. 
The limitations of iPS cells derived from chorion or decidua in claims 31-32 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic fluid described by LiuPark. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic fluid described by Liu.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the amniotic fluid described by Liu is “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34+” in claim 40 has been included because Liu taught they expressed CD34 (title)Park. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has NOT been included because Tsai who taught MSCs from amniotic fluid were CD34- CD10- CD90+ and SH2+.
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from amniotic fluid described by Liu. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Parveen (Stem Cells Res., 2017, Vol. 19, pg 12-16). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Parveen isolated cells from the chorion of a spontaneously aborted human fetus and reprogrammed the chorionic cells into iPS cells using plasmids encoding Oct4, Lin28, Sox2, Klf4, and lMyc which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member, [and] Lin28” as required in claim 1  (pg 12, 2nd paragraph). The iPS cells expressed Oct4, Sox2, and Nanog (pg 14, col. 1, line 6-10) which is also equivalent to the expression pattern in claim 1.  
. The term “postpartum” encompasses any period when changes related to pregnancy return to the nonpregnant state which includes the period after spontaneous abortion. Therefore, the chorion of a spontaneously aborted fetus described by Parveen is a “postpartum” chorion as encompassed by claim 1. 
The limitations of iPS cells derived from umbilical cord, placenta blood or perfusate, amniotic membrane or fluid in claims 26-30 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic fluid described by ParveenPark. 
Parveen derived iPS cells from human chorion as required in claim 31. 
The limitation of iPS cells derived from decidua in claim 32 has been included because it does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from chorion described by ParveenPark. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from chorion described by Parveen.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the chorion described by Parveen is “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34 +” in claim 40 has been included because it does not distinguish the structure/function of the iPS cell claimed from iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen.
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from chorion described by Parveen. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from chorion described by Parveen. 

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 102a1 as being anticipated by Fukusumi (PLoS., 2013, Vol. 8, Issue 1, e55226, pg 12-16). 
Claim 1 is drawn to a product-by-process. Any pluripotent cell obtained from any tissue is an “iPS cell [ ]obtained from postpartum fetal tissue or cells” as required in claim 1 as long as it has the same structure and function as those obtained from postpartum fetal tissue. 
Fukusumi isolated cells from human term decidua and reprogrammed them into iPS cells using retroviral vectors encoding Oct4, Sox2, Klf4, and cMyc which is equivalent to “increased levels of [ ] an Oct family member, a Sox family member, a Klf family member, a Myc family member” as required in claim 1 (pg 2, “Preparation of PCM-DM”, “Generation and propagation of hiPSCs on PCM-DM”). The iPS cells expressed Oct4 and Nanog (pg 4col. 2, 3rd full para) which is also equivalent to the expression pattern in claim 1.  
The limitations of iPS cells derived from umbilical cord, placenta blood or perfusate, amniotic membrane or fluid, or chorion in claims 26-31 have been included because they do not bear patentable weight since they do not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from amniotic fluid described by Fukusumi Park. 
Fukusumi derived iPS cells from human decidua as required in claim 32. 
Claim 35 has been included because the metes and bounds of “maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the concept does not bear patentable weight since it does not distinguish the structure or function of the iPS cells claimed from iPS cells obtained from decidua described by Fukusumi.
Claim 36 has been included because the metes and bounds of “non-maternal” postpartum tissue or cells are unclear (see 112/2nd) and because the decidua described by Fukusumi is “non-maternal”.
The phrase “wherein the postpartum tissue comprises cells that are CD34 +” in claim 40 has been included because it does not distinguish the structure/function of the iPS cell claimed from iPS cells derived from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, SH2+ and CD90+ placental multipotent cells” in claim 41 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-… …Oct4+” in claim 42 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD10+, CD105+ and CD200+” in claim 43 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, Oct4+ and CD200+” in claim 47 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD73+, Oct4+ and CD200+” in claim 48 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi.
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+ and CD200+” in claim  51 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells derived from decidua described by Fukusumi.
The phrase “wherein the postpartum tissue comprises cells that are CD73+-, CD105+, CD200+ and HLA-G+” in claim  54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, HLA-G+” in claim 54 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from decidua described by Fukusumi. 
The phrase “wherein the postpartum tissue comprises cells that are CD34-, CD38-, CD45-, CD34- CD38-, CD34- CD45-, CD38- CD45-, CD34- CD38- CD45- in claim 55 has been included because it does not distinguish the structure/function of the iPS cell claimed from the iPS cells obtained from decidua described by Fukusumi. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks written description for any “postpartum cells” that are CD34-, CD10+, HS2+ and CD90+ as required in claim 41. The examples are prophetic in this regard. The specification and the art at the time of filing teach how to test cells for expression of those proteins, but neither teach cells having that expression pattern exist in postpartum cells as claimed. Ge (Stem Cells and Dev., 2012, Vol. 21, No. 15, pg 2798-2808) isolated cells from the amniotic membrane of a human placenta and reprogrammed them into iPS cells (pg 2799, “hAMSC isolation from the human placenta”) and selected against cells that express CD34 (pg 2803, col. 2). The specification does not correlate the CD34- cells of Ge to cells having the expression pattern in claim 41. 
The specification lacks written description for any of the CD34- expression patterns in claims 42-48, 55 for reasons set forth above. 
The specification lacks written description for any “postpartum cells” that are CD73+, CD105+, and CD200+ as required in claim 51. The examples are prophetic in this regard. The specification and the art at the time of filing teach how to test cells for expression of those proteins, but neither teach cells having that expression pattern exist in postpartum cells as claimed. 
The specification lacks written description for any “postpartum cells” that are CD73+, CD105+, CD200+, and HLAG+ as required in claim 54. The examples are prophetic in this regard. The specification and the art at the time of filing teach how to test cells for expression of those proteins, but neither teach cells having that expression pattern exist in postpartum cells as claimed. 
The specification lacks written description for any “postpartum cells” that are CD38-, CD45-, CD34- CD38-, CD34- CD45-, cD38- CD45-, or CD34- CD38- CD45- as required in claim 55. The examples are prophetic in this regard. The specification and the art at the time of filing teach how to test cells for expression of those proteins, but neither teach cells having that expression pattern exist in postpartum cells as claimed. 
An adequate written description of starting material with a marker expression pattern requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of cells having that expression pattern. It is not sufficient to define postpartum cells solely by its principal biological property, i.e. an expression pattern, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any postpartum cells that have that expression pattern. Also, naming postpartum cells generically known to exist, in the absence of knowledge as to whether any have that expression pattern, is not a description of that material. Thus, claiming all postpartum cells that have those expression patterns without showing those cells exist is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
The specification does not provide written description for iPS cells in vivo as broadly encompassed by claim 1. Claim 1 is drawn to an iPS cell made by a process. It encompasses an iPS cell in vitro or in vivo. The specification does not teach how to make an iPS cell in vivo. The specification does not teach how to use an iPS cell made in vitro and put in vivo. The specification does not teach how to use an iPS cell made in vivo. Accordingly, the concept lacks written description and the claim should be limited to ---An isolated induced pluripotent stem (iPS) cell…---. 
Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26-32, 35, 36, 40-43, 47, 48, 51, 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of “postpartum tissue or cells” in claim 1 cannot be determined. It is assumed “postpartum” refers to a time period after pregnancy whether it comes to term or not. It is assumed the metes and bounds of the “postpartum” time period were well-known in the art. However, it is unclear how the time period in which the cells are obtained bears weight on the structure and function of the cells obtained and used as the starting material for reprogramming. For example, a fetal lung fibroblast has the same structure/function as a postnatal or postpartum lung fibroblast. A prenatal amniotic fluid cell has the same structure/function as a postpartum amniotic fluid cell. In some cases, the postpartum cell may have the same structure/function as an adult cell. For example, fetal, postpartum, and adult cardiomyocytes have the same structure/function. Accordingly, it is unclear what cells are being included or excluded from the phrase. 
Use of “Group I” in claim 1 makes it unclear. It is unclear if Group I is limited to the items listed or if the items listed are examples of some of the embodiments of Group I. The specification and the art at the time of filing are of no assistance in this regard. The specification uses Group I without defining the items in the group. 
Claim 1 recites the broad recitation umbilical, and the claim also recites “preferably [ ] cord blood, Wharton’s jelly, and umbilical cord tissue” which is the narrower statement of the range/limitation. The claim is indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
The metes and bounds of a “placental perfusate” in claim 28 are unclear. Perfusion is liquid passing through a blood vessel or organ; a perfusate is a fluid used in perfusion. It is unclear whether any fluid passing through the placental is “perfusate” or if it is limited to naturally occurring fluids passing through the placenta. It is unclear if any liquid in the placenta is encompassed by the claim or if it is limited to liquid that somehow passes through blood vessels or other passageways of the placenta. Clarification is required. 
The metes and bounds of postpartum tissue/cells that are maternal and non-maternal in claims 35 and 36 are unclear. In one sense, the tissue is all within the mother, so it is all maternal as opposed to fraternal. Therefore, it is unclear what is being excluded from the claim, and claim 35 does not further limit claim 1. In another sense, the line at which the tissue belongs to the mother vs. fetus is not defined in the specification or the art at the time of filing. For example, it is unclear if one end of the umbilical cord is “maternal” and the other is not. It is unclear if some of the placenta is maternal and some of it is not. It is particularly unclear how/whether umbilical cord blood is maternal or not since it flows continuously throughout both. Accordingly, those of skill would not be able to determine when they were infringing on the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Song (Current protocols in stem cell Biol., 2014, “Generation, Expansion, and differentiation of human induced pluripotent stem cells (hiPSCs) derived from the umbilical cords of newborns”, Vol. 29, pg 1-13). 
Reid US 20110217274, claim 145, placental blood, amniotic fluid, umbilical cord blood. 
Jiang (Tissue engineering, 2014, Vol. 20, No. 9, pg 731-740) used term chorion tissue to make iPS cells. 
Shofuda (Cell Med., 2013, Vol. 4, No. 3, pg 125-147) used decidua to make iPS cells.

No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632